                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON


Jeffery Day,

                           Plaintiff,

v.                                                          Case No. 3:16-cv-437
                                                            Judge Thomas M. Rose

Kim DeLong, et al.,

                           Defendants.

______________________________________________________________________________

         ENTRY AND ORDER DENYING MOTION FOR SUMMARY
         JUDGMENT BY NAPHCARE INC. AND JACK SAUNDERS, ECF
         89; GRANTING MOTION FOR SUMMARY JUDGMENT BY CITY
         OF TROTWOOD, OHIO, KIM DELONG AND OFFICER KEVIN
         WAGNER, ECF 92; GRANTING IN PART AND DENYING IN PART
         MOTION FOR SUMMARY JUDGMENT BY MONTGOMERY
         COUNTY BOARD OF COMMISSIONERS AND PHIL PLUMMER,
         ECF     93;    DENYING      MOTION       FOR     SUMMARY
         JUDGMENT BY JEFFREY DAY, ECF 91, DENYING MOTION TO
         STRIKE CERTAIN PORTIONS OF TESTIMONY OF PLAINTIFF'S
         EXPERT WITNESS JONATHAN PALEY, M.D., BY NAPHCARE
         INC. AND JACK SAUNDERS ECF 86; AND GRANTING MOTION
         TO AMEND / CORRECT DEPOSITION TRANSCRIPT
         BY NAPHCARE INC. AND JACK SAUNDERS ECF 87.
         SUMMARY JUDGMENT IS AWARDED TO CITY OF
         TROTWOOD, OHIO, KIM DELONG, OFFICER KEVIN WAGNER,
         AND PHIL PLUMMER. JEFFERY DAY, NAPHCARE INC. AND
         JACK SAUNDERS ARE TO PREPARE FOR TRIAL ON DAY’S
         CLAIMS FOR MEDICAL NEGLIGENCE. DAY, NAPHCARE
         INC., SAUNDERS AND MONTGOMERY COUNTY ARE TO
         PREPARE FOR TRIAL ON DAY’S CLAIM FOR DELIBERATE
         INDIFFERENCE.
______________________________________________________________________________

      Pending before the Court are motions from all parties, primarily seeking summary

judgment. They are: Motion for Summary Judgment by Defendant NaphCare Inc. and Defendant
Jack Saunders, ECF 89, Motion for Summary Judgment by Defendant City of Trotwood, Ohio,

Defendant Kim DeLong, and Defendant Officer Kevin Wagner, ECF 92, Motion for Summary

Judgment by Defendant Montgomery County Board of Commissioners and Defendant Phil

Plummer, ECF 93, Motion for Summary Judgment by Plaintiff Jeffrey Day, ECF 91, Motion to

Strike Certain Portions of Testimony of Plaintiff's Expert Witness Jonathan Paley, M.D., by

Defendant NaphCare Inc., and Defendant Jack Saunders, ECF 86, and Motion to Amend/Correct

Deposition Transcript by Defendant NaphCare Inc. and Defendant Jack Saunders. ECF 87.

       Background

       On November 26, 2015, Thanksgiving evening, Plaintiff Jeffrey Day was in a motor

vehicle accident. Day was a passenger in a car that was involved in a collision on Wolf Road in

Trotwood at approximately 11:30 p.m. (Deposition of Jeffrey Day, ECF 70, PageID 437) As a

result of the collision, Day suffered a fractured right acetabulum, the part of his pelvis that forms

the socket of his hip. (Deposition of Jonathan J. Paley, M.D., ECF 82, PageID 1598) At the

time of the collision, Day was intoxicated, and after the collision was in tremendous pain and

shock as a result of the injury. (Depo. Day, ECF 70, PageID 437-38)

       Defendant Sgt. Kim DeLong responded to the accident. She claims in her police report

that Day provided false information to her, which delayed her investigation of the collision.

(Trial Transcript at 26-27). DeLong charged Day with Obstructing Official Business. After

Day signed a waiver of medical treatment, (Deposition of Jameson Kordik, at 39-40), she placed

him under arrest and in the back of a police cruiser. (Trial Transcript at 36-37) Day was taken

to the Montgomery County Jail by Defendant Officer Kevin Wagner where he was held until

December 1, 2015. (Trial Transcript at 70)


                                                  2
       Upon arriving at the Montgomery County Jail, Day was unable to walk from the cruiser

into the booking area unassisted. (Depo. Day, ECF 70, PageID 450) The video of this process

shows Day unable to walk properly, unable to stand on his right leg, and in pain. (Video 22, at

4:10- 5:30; Video 1, at 0:00-2:35; Video 13, at 0:00-2:30; Video 25, at 0:25-2:05; Video 29, at

1:00- 2:15) Even after someone brought a wheelchair for Day, he leaned to his left to avoid

putting pressure on his right hip. (Video 27, at 0:00-0:12; Video 28, at 0:00-2:15.)

       Defendant Jack Saunders, an EMT and an employee at NaphCare, Inc., was working that

night performing initial medical screening/intake for inmates. (Affidavit of Jack Saunders, ¶ 4,

attached hereto as Exhibit A.) While the parties do not describe NaphCare’s role at the jail, the

Court presumes it continues to be true that

               NaphCare is a corporation that is organized under the laws of
               Alabama and licensed in the state of Ohio and several other states.
               Id. at ¶ 14, 15 . One of NaphCare's primary lines of business is the
               provision of medical care to the residents of correctional facilities
               throughout the country. That is, instead of maintaining its own
               staff of doctors, nurses, and other health professionals, jails hire
               NaphCare as an independent contractor to undertake the day-to-
               day responsibilities of providing their inmates with medical care.
               The Montgomery County Jail has such an arrangement with
               NaphCare[.]

Walters v. NaphCare, Inc., No. 3:09-CV-136, 2010 WL 1390383, at *1 (S.D. Ohio Mar. 31,

2010). NaphCare had a policy not to send an inmate to the hospital except for “life threatening”

injuries. (Depo. Saunders, ECF 79, PageID 1339)

       Saunders performed his intake screening of Day at 5:03 a.m. (Saunders Affidavit, ¶ 7.)

As an EMT, Saunders does not make medical diagnoses or provide specific medical treatment;

he obtains the initial intake information for medical screening and may arrange for follow up

with a care provider, if necessary. (Saunders Affidavit, ¶ 5.) Saunders asked Day questions,

                                                 3
took his vital signs, which were stable, and completed a screening/intake assessment. (ECF 79-8,

PageID 1436-51; ECF 79-9, PageID 1452; Saunders Affidavit, ¶¶ 6, 17.) Day told Saunders

about the pain in his leg. (Depo. Day, ECF 70, PageID 453) Day told Saunders that he had been

in a motor vehicle accident and that he felt like he had broken something in his leg. (Deposition

of Jack Saunders, ECF79, PageID 3170; ECF 79-7, PageID 1435) Saunders said that he would

ask a nurse to examine Day, and listed it as a high priority request, but no nurse ever saw him.

(Depo. Day, ECF 70, PageID 453; Depo. Saunders, ECF79, PageID 1354-55)1 When he was

being put into the jail uniform, since he was unable to change clothes himself, he repeatedly told

the jail staff that his leg felt like it was broken, and that he was in horrible pain. (Depo. Day, ECF

70, PageID 455) He received no response to his pleas for help. (Depo. Day, ECF 70, PageID

457)

       At the time, Saunders noted:

               [S]tated was in [a motor vehicle accident with a chief complaint]
               of right sided hip pain. [S]tated unable to place[] weight on limb
               but walked in without assistance. [W]as given wheelchair but
               now is favoring limb. [S]tated shooting pain to toes but has range
               of motion and PMS (pulse, motor, sensory). [N]urses made
               contact with inmate. [A]lso claiming inner thigh pain “feels like I
               snapped my shit.”

(ECF 79-8, PageID 1438.) Because of Day’s complaints, Saunders placed Day on the sick call

list to be seen by a nurse practitioner or other care provider. (Saunders Affidavit, ¶ 12.)

Saunders also marked Day as a priority for follow up. (ECF 79-7, PageID 1435.) Saunders put

Day on the advanced list to be seen as a priority because he knew that would bump Day to the


1 Defendants Jack Saunders, EMT and NaphCare, Inc. move the Court to grant the amendment
of the deposition transcript of Jack Saunders to include an errata sheet. ECF 87. This motion
will be granted.
                                                  4
top of the screening so that whoever was coming in would see him in the next day or two in

order to determine if he needed any further care, such as x-rays, medications, etc. (Saunders

Affidavit, ¶ 13; ECF 79, PageID 1355.) Saunders anticipated Day would be seen by a nurse

practitioner or other care provider within a day or two or within 24 hours per the non-emergent

health care policy at NaphCare. (Saunders Affidavit, ¶ 14; ECF 79, PageID 1395-96.) Saunders

completed his intake screening at approximately 5:26 a.m. He had no further involvement with

Day as he was taken to housing. (Saunders Affidavit, ¶ 15.)

       As part of the screening process, Saunders educated Day how to access or request

medical care. (Saunders Affidavit, ¶ 18; ECF 79-8, PageID 1451.) Saunders educated Day on

how to access care by completing a health care request form or medical “kite” if necessary.

The next Day, after not receiving any treatment after being booked in, he stood in line where

medical staff was handing out medication. When his turn came, Day explained that he was not

in line to receive medication, but to tell the medical staff that he needed medical care. (Depo.

Day, ECF 70, PageID 457-458) The medical staff member responded by saying that Day could

be in the jail for up to seventy-two hours without jail personnel having to provide him with any

medical treatment. (Depo. Day, ECF 70, PageID 458-459) Day tried the same thing the next

day. He stood in the medication line and once again told the medical staff member that he

needed medical care, and was in horrible pain. The staff member responded that he could not

give Day anything for his pain. (Depo. Day, ECF 70, PageID 459) Eventually, a fellow inmate

suggested that Day submit what is known as a “kite,” written request for medical care. (Depo.

Day, ECF 70, PageID 460) Day never received any response to the written request, nor was it

logged into the NaphCare system for addressing kites. (Depo. Day, ECF 70, PageID 460-462).


                                                 5
In discovery, Day produced a jail request form that was not a “kite,” completed by Day on

November 28, 2015. (ECF 77-3, PageID 1126.)

       After five days of incarceration, Day was released. (Depo. Day, ECF 70, PageID 463)

He went to Miami Valley Hospital, where he was treated for his broken hip. (Depo. Day, ECF

70, PageID 464) Day’s condition required immediate surgery to correctly place the broken bone

so that it would heal properly. (Depo. Paley, ECF 82, PageID 1549-1550) Because of the delay

in treatment, Day suffered a loss of chance of recovering more completely from the fracture.

(Depo. Paley, ECF 82, PageID 1550) In addition, Day suffered through five days in the

Montgomery County Jail with a broken hip without so much as an aspirin to dull the pain.

(Depo. Day, ECF 70, PageID 458) Day now uses a cane to walk, because of the pain from his

hip. (Depo. Day, ECF 70, PageID 469)

       On October 18, 2016, Day filed a complaint in this Court. ECF 1. On June 7, 2017, an

amended complaint was filed. ECF 27. The claims in the Amended Complaint include: 1.

medical negligence against Sgt. Kim DeLong, Officer Wagner, Sheriff Phil Plummer in his

official capacity, Jack Saunders EMT and NaphCare; 2. Deprivation of Constitutional Rights,

Deliberate Indifference to a Serious Medical Need pursuant to 42 U.S.C. § 1983, against Sgt.

DeLong in her individually capacity, Officer Wagner in his individual capacity, Sheriff

Plummer, in his official capacity, Saunders, NaphCare and John Does in their individual

capacities, as well as official capacities; 3. Deprivation of Constitutional Rights, Unconstitutional

Policy, Failure to Train, Supervise or Discipline pursuant to 42 U.S.C. § 1983 against Sheriff

Plummer in his official capacity and Sgt. DeLong in her personal and official capacity; 4.




                                                 6
Malicious Prosecution or Abuse of Process by Sgt. DeLong in her individual capacity; 5. False

arrest.

          On January 10, 2018, the Court adopted Magistrate Judge Ovington’s Report and

Recommendation, ECF 47, that Defendants City of Trotwood, Ohio, Kim DeLong, Officer

Wagner’s Motion for Judgment on the Pleadings, ECF 30, be granted in part and Plaintiff's state-

law claim for medical negligence and his § 1983 policy-based claim against these Defendants be

dismissed, ECF 50, leaving Saunders and NaphCare as the only defendants on negligence.

II.       Standard of Review

          The standard of review applicable to motions for summary judgment is established by

Federal Rule of Civil Procedure 56 and associated case law. Rule 56 provides that summary

judgment “shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R.

Civ. at 56(c). Alternatively, summary judgment is denied “[i]f there are any genuine factual

issues that properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.” Hancock v. Dodson, 958 F.2d 1367, 1374 (6th Cir. 1992)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). Thus, summary judgment

must be entered “against a party who fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

          The party seeking summary judgment has the initial burden of informing the court of the

basis for its motion, and identifying those portions of the pleadings, depositions, answers to


                                                 7
interrogatories, admissions and affidavits which it believes demonstrate the absence of a genuine

issue of material fact. Id., at 323. The burden then shifts to the nonmoving party who “must set

forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S., at 250

(quoting Fed. R. Civ. at 56(e)).

        Once the burden of production has shifted, the party opposing summary judgment cannot

rest on its pleadings or merely reassert its previous allegations. It is not sufficient to “simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rule 56 “requires the nonmoving party to go

beyond the pleadings” and present some type of evidentiary material in support of its position.

Celotex Corp., 477 U.S., at 324.

        In determining whether a genuine issue of material fact exists, a court must assume as true

the evidence of the nonmoving party and draw all reasonable inferences in the favor of that party.

Anderson, 477 U.S., at 255. If the parties present conflicting evidence, a court may not decide

which evidence to believe by determining which parties’ affiants are more credible. 10A Wright

& Miller, Federal Practice and Procedure, § 2726. Rather, credibility determinations must be

left to the fact-finder. Id.

        With regard to the role of video evidence in determining a summary judgment motion, the

Sixth Circuit has held:

                Where, as here, there is a videotape capturing the events in question,
                the court must view those facts in the light depicted by the videotape.
                However, where the video does not tell the whole story in a material
                respect, or reasonable jurors could interpret the video evidence
                differently, summary judgment is not appropriate. Moreover, even
                if part of a party’s testimony is blatantly contradicted by an audio or
                video recording, that does not permit the district court to discredit
                his entire version of the events. In other words, that a recording

                                                  8
               blatantly contradicts a party’s exact version of the events, or certain
               parts of his version, is not alone fatal at summary judgment. A
               recording must blatantly contradict a party’s entire version of the
               events in material respects to each claim.

Hanson v. Madison Cty. Det. Ctr., 6th. Cir. Case No. 17-5209, 2018 U.S. App. LEXIS 13261, *13-

14 (May 22, 2018) (internal citations omitted); quoting Green v. Throckmorton, 681 F.3d 853, 859

(6th Cir. 2012); Scott v. Harris, 550 U.S. 372, 378 (2007); Coble v. City of White House, 634 F.3d

865, 870 (6th Cir. 2011).

       Finally, in ruling on a motion for summary judgment, “[a] district court is not…obligated

to wade through and search the entire record for some specific facts that might support the

nonmoving party’s claim.” InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989).

Thus, in determining whether a genuine issue of material fact exists on a particular issue, the court

is entitled to rely upon the Rule 56 evidence specifically called to its attention by the parties.

III.   Analysis

       The Court will consider the viability of Plaintiff’s claims in the order they were pleaded

in the amended complaint, resolving all motions along the way.

First Claim: Medical Negligence

       The Court having adopted the magistrate’s report and recommendation, ECF 47, that the

Motion for Judgment on the Pleadings by Defendants City of Trotwood, Ohio, Kim DeLong, and

Officer Wagner, ECF 30, be granted, ECF 50, Plaintiff’s medical malpractice claim persists only

against Defendant Jack Saunders and NaphCare in their individual capacities and Sheriff

Plummer in his official capacity.

       As to Saunders and NaphCare, to establish a claim for medical malpractice under Ohio

law, a plaintiff must show by a preponderance of the evidence:

                                                   9
                  (1) the standard of care recognized by the medical community; (2)
                  the failure on the part of the medical care provider to meet that
                  standard of care; (3) that the negligent act on the part of the
                  Defendants proximately caused Day’s injury; and (4) damages.

Bruni v. Tatsumi, 46 Ohio St.2d 131 (1976); see also Roberts v. Ohio Permanente Med Group,

76 Ohio St.3d 483 (1996). To establish these elements, a plaintiff must provide competent

medical expert testimony. Id. Price v. Cleveland Clinic Foundation, 33 Ohio App. 2d 301

(1986).

          While Saunders and NaphCare assert that Day has provided no competent medical expert

testimony that Saunders or any other employee of NaphCare, Inc. was negligent or proximately

caused injury, Saunders has this evidence from the testimony of Dr. Jonathan J. Paley.2

          Dr. Paley testified that it is the standard of care for a nurse to order a CT scan, or at the

very least an x-ray, for anyone who has been in an automobile accident. (Depo. Paley, ECF 82,

PageID 1562) Dr. Paley stated that especially where the patient was exhibiting symptoms like

hopping, limping, or needing a wheelchair, it is necessary to send the patient to the emergency

room for evaluation. (Depo. Paley, ECF 82, PageID 1563) He testified that given all these

factors—the accident, the complaints of pain, the inability to bear weight on his right leg,

limping, and needing a wheelchair—it was a violation of the standard of care not to send Day to

the emergency room for evaluation. (Depo. Paley, ECF 82, PageID 1563) Dr. Paley testified

that this is true regardless whether the provider in question is a nurse or an EMT. (Depo. Paley,

ECF 82, PageID 1563) Dr. Paley stated that if a nurse failed to refer a patient to the emergency


2 Defendant NaphCare Inc., and Defendant Jack Saunders move the Court to strike certain
portions of testimony of Plaintiff's expert witness Jonathan Paley, M.D. ECF 86. Dr. Paley’s
testimony and his report comporting with Fed. R. Evid. 702, and appearing likely to assist a
finder of fact, the motion will be denied.
                                                     10
room under these circumstances, that failure is a violation of the standard of care. (Depo. Paley,

ECF 82, PageID 1564)

       Defendants point out that Dr. Paley, an orthopedic surgeon, is not an EMT, nor is he a

nurse. However, “[A]n expert is not limited to any class of persons acting professionally.”

Gooding v. St. Francis Xavier Hosp., 253, 487 S.E.2d 596, 598 (S.C. 1997) (quoting

Botehlo v. Bycura, 320 S.E.2d 59, 64 (S.C. App.1984)); see also, McGee v. Bruce Hospital

System, 439 S.E.2d 257 (S.C. 1993) (although the physician was not a surgeon, he could testify

as an expert on the standard of care in the placement of a catheter by a surgeon); Howle v. PYA

Monarch, Inc., 344 S.E.2d 157 (S.C. App. 1986) (a psychologist was qualified as an expert

witness to testify as to diagnosis, prognosis, and causation of mental and emotional disturbance

in a personal injury action); Daniels v. Bernard, 270 S.C. 51, 240 S.E.2d 518 (1978) (in a

personal injury action, a chiropractor was competent to testify as a medical expert to the extent

of his knowledge and experience); Sandford v. Howard, 161 Ga. App. 495, 288 S.E.2d 739

(1982) (an orthopedist was competent to testify against a podiatrist where the orthopedic and

podiatric methods of treatment were the same and the witness had knowledge of the procedure

used by the podiatrist); Avret v. McCormick, 246 Ga. 401, 271 S.E.2d 832 (1980) (a nurse was

competent to testify in a medical malpractice action against a physician as to the standard of care

in keeping sterile a needle used to draw blood).

       Likewise, while Defendants assert Plaintiff has failed to establish his burden of proof on

proximate causation, Dr. Paley testifies to this as well: “[T]he standard of care for this type of

injury, typically mandates immediate surgery. At the very least, a patient with a hip fracture

such as this should be placed into skeletal traction to maintain joint congruency while soft tissues


                                                   11
are allowed to return to a more stable state.” ECF 82-2, PageID 1608. He continues, “more

likely than not, he will require a total hip arthroplasty due to either post-traumatic osteoarthrosis

or avascular necrosis of the femoral head, well-known complications of this type of injury,

further complicated by the delay in treatment.” Id. Therefore, a genuine issue of material fact

exists as regards Day’s medical malpractice claim against Saunders and NaphCare, and summary

judgment will not be awarded on this claim.

         As regards Sheriff Plummer, he is entitled to immunity pursuant to Ohio Rev. Code §

2744 as to Plaintiff’s claim for medical negligence. Plaintiff’s medical negligence claim against

Sheriff Plummer in his official capacity is a claim against Montgomery County as a political

subdivision. See Chesher v. Neyer, 477 F.3d 784, 796-97 (6th Cir. 2007). The County qualifies

for the general grant of immunity under Ohio Rev. Code § 2744.02, as the operation of a county

jail is a governmental function. See Ohio Rev. Code § 2744.02(A)(1) (immunity for political

subdivision for act or omission in connection with governmental function); § 2744.01(C)(2)(h)

(operation of jail is a governmental function). Therefore, summary judgment will be awarded to

Sheriff Plummer on this claim.

Second Claim: Deliberate Indifference to Serious Medical Need, Violating 42 U.S.C. § 1983

         Day brings this claim against Sgt. DeLong in her individually capacity, Officer Wagner

in his individual capacity, Sheriff Plummer in his official capacity, Saunders, NaphCare and John

Does in their individual capacities, as well as official capacities.3 As will be discussed more


3 The individual John and Jane Doe defendants will be dismissed. Plaintiff has never sought to identify individual
John Doe defendants in an amended complaint. The two-year statute of limitations for Plaintiff’s § 1983 claim has
passed. See Smith v. City of Akron, 476 Fed. App’x 69-70 (6th Cir.2012).

         Also, as regards Plaintiff’s decision to name Sheriff Plummer and the Montgomery County Commissioners
as defendants in their official capacities only, an official capacity suit under § 1983 is a suit against the government

                                                           12
fully below, where the governmental entity itself is also a defendant, a claim against an official

or employee of the entity in their official capacity is superfluous or redundant. Slocum v. City of

Cleveland Heights, USDC Case No. 1:14-CV-00532, 2014 U.S. Dist. LEXIS 83700, *8 (June

19, 2014, N.D. Ohio). Here, the Montgomery County Board of Commissioners is named, thus,

Montgomery County stands accused of deliberate indifference.

        The parties agree that it is unclear whether constitutional claims for deliberate

indifference should be analyzed under the Fourth or Fourteenth Amendment. As the parties lay

out alternative analyses, so will the Court.

        To prevail on a cause of action under § 1983, a plaintiff must prove: (1) deprivation of a

right secured by the Constitution or laws of the United States and (2) caused by a person acting

under the color of state law. Winkler v. Madison County, 062618 FED 6, 17-6073; Shadrick v.

Hopkins County, 805 F.3d 724 (6th Cir. 2015) (quoting Jones v. Muskegon County, 625 F.3d

935, 941 (6th Cir. 2010)). Private medical professionals who provide health care services to

inmates at a county jail qualify as a government official acting under the color of state law for

the purposes of § 1983. Id.; Harrison v. Ash, 539 F.3d 510, 521 (6th Cir. 2008).

        “[A] pretrial detainee’s right to medical treatment for a serious medical need has been

established since at least 1987.” Estate of Carter v. City of Detroit, 408 F.3d 305, 313 (6th Cir.

2005); citing Heflin v. Stewart County, 958 F.2d 709, 717 (6th Cir. 1992). The same standard is

applied to a claim for denial of medical treatment brought by a pretrial detainee under the

Fourteenth Amendment as is applied to a claim brought by a prisoner under the Eighth




entity. Kentucky v. Graham, 473 U.S. 159, 166 (1985). As such, Plaintiff’s claims under § 1983 are construed as
claims against Montgomery County. See Allen v. Leis, 154 F. Supp. 2d 1240, 1259 (S.D. Ohio 2001).

                                                       13
Amendment. Brown v. Komidar, 765 F.2d 144 (6th Cir. 1985). “[T]he due process rights of a

[pretrial detainee] are at least as great as the Eighth Amendment protections available to a

convicted prisoner.” City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244, 103 S. Ct. 2979, 77

L. Ed. 2d 605 (1983).

       However, the Sixth Circuit had not yet decided whether the Fourth Amendment should be

applied to a pretrial detainee’s medical-based claim. Esch v. County of Kent, 699 F. App’x 509

(6th Cir. 2017). “We have never squarely decided whether the Fourth Amendment’s objective

reasonable standard can ever apply to a plaintiff’s claims for inadequate medical treatment.”

Esch at 514; Boone v. Spurgess, 385 F.3d 923, 934 (6th Cir. 2004) (noting the uncertainty

regarding whether the Fourth Amendment applies to inadequate medical care cases but declining

to resolve the question). Id. at 514-515. The Esch court found it unnecessary to decide whether

the Fourth or Fourteenth Amendment supplied the basis for plaintiff’s claims because the claims

failed under both deliberate indifference and objective reasonableness standards (finding no

deliberate indifference or constitutional deprivation against a medical intake person and others

for an inmate who died of a seizure while in jail custody).

Fourth Amendment

       To support a denial of medical care claim under the Fourth Amendment, a plaintiff must

prove conduct that was objectively unreasonable under the totality of circumstances without the

benefit of 20/20 hindsight. (Magistrate’s Report and Recommendations, ECF 47, PageID 208,

citing Esch v. County of Kent, 699 F. App’x 509, 515 (6th Cir. 2017). Esch held that four

factors inform the determination of whether an [official’s] response to a plaintiff’s medical needs

was objectively reasonable: (1) whether the officer has notice of the detainee’s medical needs;


                                                14
(2) the seriousness of the medical need; (3) the scope of the requested treatment and (4) the

police interests, including administrative, penological or other investigatory concerns. Id. at 515-

516, citing Williams v. Rodriguez, 509 F.3d 392 (7th Cir. 2007). A plaintiff must also show that

the defendant’s conduct caused the harm of which she complains. Gayton v. McCoy, 593 F.3d

610, 620 (7th Cir. 2010). The Fourth Amendment’s reasonableness analysis operates on a

sliding scale, balancing the seriousness of the medical need with a third factor–the scope of the

requested treatment. Ortiz v. City of Chicago, 656 F.3d 523 (7th Cir. 2011). In performing this

inquiry, the totality of the circumstances is reviewed – analyzing the facts from “the perspective

of a reasonable official in the defendant’s position, rather than with the 20/20 vision of

hindsight”. Id. at 515; Darrah v. City of Oak Park, 255 F.3d 301 (6th Cir. 2001).

       DeLong and Wagner attempted to provide Plaintiff with medical treatment. (DeLong Aff.

¶ 19; Wagner Aff. ¶ 8.) However, Plaintiff signed a waiver refusing medical treatment and

DeLong and Wagner respected his right to do so. (Hilvers Aff. ¶ 6.) Thus, DeLong and Wagner

cannot be held liable under the Fourth Amendment.

       As previously discussed, Dr. Paley’s testimony provides a basis for a reasonable juror to

conclude that Saunders’ conduct and intake screening evaluation were not objectively

reasonable. While Day denied injury and refused medical treatment at the scene of the accident,

he complained of pain at the jail. Day complained of pain and was favoring the limb. In

addition, the inability to walk or “favoring the limb” was because of pain.

       Generally, evidence of recent traumatic injury is sufficient to demonstrate a serious

medical need. Brown v. Hughes, 894 F.2d 1533, 1538 n.4 (11th Cir.1990) (finding that a few

hours' delay in receiving medical care for urgent needs such as broken bones may constitute


                                                 15
deliberate indifference); see also Gray v. Dorning, 202 F.3d 268 (6th Cir. 1999)(unpublished)

(“A reasonable physician or lay person would have recognized the need for prompt treatment

after Gray fell out of a top bunk and asserted that he had suffered a fracture and was in pain.”).

       A reasonable juror could conclude it is objectively unreasonable for someone charged

with another’s well-being to not send Day to the emergency room under the circumstances in the

case at bar. See Stark v. NaphCare, Inc., 2012 U.S. Dist. LEXIS 131185, *17, 2012 WL 4056831

(S.D. Ohio Sept. 14, 2012) (noting that jail doctor owed duty to provide inmate with treatment);

citing Phillips v. Roane County Tenn., 534 F.3d 531, 544 (6th Cir. 2008)). A reasonable juror

could conclude Saunders had notice of Day’s medical needs; the seriousness of the medical need;

and the scope of the requested treatment. Given Day’s pretrial confinement, a reasonable juror

could conclude there is no overriding police interests, be they administrative, penological or

other investigatory concerns.

       Saunders noted in the medical records that Day was reporting a ten-out-of-ten pain level.

(Depo. Saunders, ECF 79, PageID 1367) Day told Saunders that he had been in a motor vehicle

accident, and that he felt like he had broken something in his leg. (Depo. Saunders, ECF#79,

PageID 3170; ECF 79-7, PageID 1435) Thus, Saunders not only had sufficient information to

draw the inference that Day suffered from a serious medical need, he actually did draw that

inference. (Depo. Saunders, ECF 79, PageID 1370-1371)

       Dr. Paley testified that it is the standard of care for a medical professional to order a CT

scan, or at the very least an x-ray, for anyone who has been in an automobile accident. (Depo.

Paley, ECF 82, PageID 1562) Dr. Paley stated that especially where the patient was exhibiting

symptoms like hopping, limping, or needing a wheelchair, it is necessary to send the patient to


                                                 16
the emergency room for evaluation. (Depo. Paley, ECF 82, PageID 1563) He testified that

given all these factors—the accident, the complaints of pain, the inability to bear weight on his

right leg, limping, and needing a wheelchair—it was a violation of the standard of care not to

send Day to the emergency room for evaluation. (Depo. Paley, ECF 82, PageID 1563) This is

true regardless whether the provider in question is a nurse or an EMT. (Depo. Paley, ECF 82,

PageID 1563) Thus, Plaintiff could prevail under the Fourth Amendment.

Fourteenth Amendment

       The Eighth Amendment’s prohibition on cruel and unusual punishment generally

provides the basis to assert a § 1983 claim of deliberate indifference to serious medical needs.

However, when a claim is asserted on behalf of a pretrial detainee, the due process clause of the

Fourteenth Amendment is the proper starting point. Winkler v. Madison Cty., 893 F.3d 877, 902-

03 (6th Cir. 2018). There are two parts to the claim, “one objective and one subjective.” For

the objective component, the detainee must demonstrate the existence of a sufficiently serious

medical need. See Farmer v. Brennan, 511 U.S. 825 (1994); Burgess v. Fischer, 735 F.3d 462

(6th Cir. 2013) and Spears v. Ruth, 589 F.3d 249 (6th Cir. 2009). A medical need is sufficiently

serious if it has been diagnosed by a physician that has mandated treatment or is so obvious that

even a layperson would recognize the need for medical treatment. Blackmore v. Kalamazoo

County, 390 F.3d 890 (6th Cir. 2004).

       With the subjective component, the detainee must demonstrate that the defendant

possessed a sufficiently culpable state of mind in denying medical care. Spears v. Ruth, 589 F.3d

249 (6th Cir. 2009). A defendant has a sufficiently culpable state of mind if he “knows of and

disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837


                                                17
(1994). In order to establish deliberate indifference, plaintiff must prove the [official] (1)

subjectively knew of a risk to the inmate’s health; (2) drew the inference that a substantial risk of

harm to the inmate existed and (3) consciously disregarded that risk. Id. A plaintiff need not

show that the defendant acted with the very purpose of causing harm but must show something

greater than negligence or malpractice, as the subjective requirement is designed to prevent the

constitutionalization of medical malpractice claims. Rouster v. County of Saginaw, 749 F.3d 437,

447 (6th Cir. 2014).

       In order to show deliberate indifference, a plaintiff must show more than negligence or

misdiagnosis of an ailment, i.e., when a prison doctor provides treatment, albeit carelessly or

inefficaciously to a prisoner, he has not displayed a deliberate indifference to the prisoner’s need

but merely a degree of incompetence which does not rise to the level of a constitutional

violation. Comstock v. McCrary, 273 F.3d 693 (6th Cir. 2001). Even the failure to follow

internal policies, without more, does not constitute deliberate difference. Meier v. County of

Presque Isle, 376 F. App’x 524, 529 (6th Cir. 2010) (noting that an awareness of a policy and the

failure to comply with it “is not a per se constitutional violation”) and Andujar v. Rodriguez,

4806 F.3d 1199 (11th Cir. 2007) (noting the failure to follow procedures does not, by itself, rise

to the level of deliberate indifference because doing so is, at most, a form of negligence), quoting

Taylor v. Adams, 221 F.3d 1254 (11th Cir. 2000).

       DeLong and Wagner attempted to provide Plaintiff with medical treatment, and Plaintiff

signed a waiver refusing medical treatment. Thus, they cannot be held liable under the

Fourteenth Amendment, either, and summary judgment will be awarded to them on Plaintiff’s

deliberate indifference claim.


                                                 18
       Given the symptoms that Saunders observed, however, a reasonable juror could conclude

that he consciously disregarded a substantial risk of harm to Day.

       NaphCare asserts that it cannot be held liable under § 1983. (Motion for Summary

Judgment, ECF 89, PageID 1649) The answer to this question is a bit subtle:

               Although Naphcare is amenable to suit under § 1983, a private
               entity such as Naphcare cannot be held liable for the actions of its
               employees on a § 1983 claim pursuant to a theory of respondeat
               superior. See Nauroth, No. 1:07-539, 2009 WL 3063404, at *10
               (citing Hicks, 992 F.2d at 1458; Thomas v. Coble, 55 F. App'x 748,
               749 (6th Cir. 2003)). Rather, a private corporation acting under
               color of state law can be held liable under § 1983 only where an
               action of its employee taken pursuant to an official custom or
               policy caused the constitutional violation in question. Id. (citing
               Thomas [v. Coble], 55 F. App'x [748] at 749 [(6th Cir. 2003)]).
               The unlawful policy or custom must have been the moving force
               behind the constitutional violation. Monell v. Dep 't of Soc. Servs.,
               436 U.S. 658, 694 (1978). Thus, Naphcare cannot be held liable
               for any deliberate indifference to plaintiff's serious medical needs
               by its employee unless the employee, by denying needed medical
               care to plaintiff, was acting pursuant to an official policy or custom
               of Naphcare and the policy or custom was the direct cause of the
               harm alleged.

Buchanan v. Hamilton County Sheriff's Dep't, Case No. 1:10-cv-503, 2012 U.S. Dist. LEXIS

182988, *15-16, 2012 WL 6761507 (S.D. Ohio Nov. 26, 2012). According to Saunders,

NaphCare had a policy that he was not to send an inmate to the hospital except for “life

threatening” injuries. (Depo. Saunders, ECF 79, PageID 1339) Because of this policy, instead

of sending Day to the hospital, Saunders entered a request that Day be seen by either a nurse or

Dr. Ellis, a request that was ignored by NaphCare’s staff. (Depo. Day, ECF 70, PageID 453;

Depo. Saunders, ECF 79, PageID 1354-55) Thus, a reasonable juror could find that the policy

was the direct cause of the harm to Day, that harm being the unconstitutional denial of medical



                                                 19
treatment. Therefore, NaphCare and Saunders will not be awarded summary judgment on Day’s

deliberate indifference claim.

       Moreover, a county is liable for any constitutional deprivations caused by the policies or

customs of a contracted medical provider. Ancata v. Prison Health Servs., Inc., 769 F.2d 700,

705 (11th Cir. 1985). See also Hearn v. City of Gainesville, 688 F.2d 1328, 1334 (11th Cir.

1982) (where a governmental entity delegates the final authority to make decisions then those

decisions necessarily represent official policy). Thus, Plaintiff’s assertion of this claim against

Sheriff Plummer, which in reality is a claim against Montgomery County, also survives summary

judgment.

       Thus, whether analyzed under the Fourth or Fourteenth Amendment, a genuine issue of

material fact exists with regard to Plaintiff’s claim for deliberate indifference against Defendant

Jack Saunders and NaphCare in their individual capacities and against Montgomery County, and

they are not entitled to summary judgment on this claim.

Third Claim: Failure to Train, Supervise or Discipline in violation 42 U.S.C. § 1983

       Day asserts failure to train, supervise or discipline claims against Sheriff Plummer in his

official capacity and Sgt. DeLong in her personal and official capacity. Defendants first attack

the claims against them in their official capacities.

       The Court initially notes that Magistrate Judge Ovington’s Report and Recommendation,

adopted by this Court, recognized that Day conceded that Defendants DeLong and Wagner

cannot be liable under § 1983 for the alleged unconstitutional policies in place at the

Montgomery County Jail. (ECF 47, PageID 311).

       Official Capacity Claims


                                                  20
       Claims under 42 U.S.C. § 1983 are, in all respects other than name, claims against the

entity, not against individuals in their official capacity. Kentucky v. Graham, 473 U.S. 159, 166

(1985). “Official-capacity suits…‘represent only another way of pleading an action against an

entity of which an officer is an agent.’” Hafer v. Melo, 502 U.S. 21, 25 (1991), quoting Monell v.

New York City Dep't of Soc. Servs., 436 U.S. 658, 690 n.55 (1978); Essex v. County of

Livingston, 518 Fed. App’x 351, 354 (6th Cir. 2013). Where the governmental entity itself is

also a defendant, a claim against an official or employee of the entity in their official capacity is

superfluous or redundant. Slocum v. City of Cleveland Heights, USDC Case No. 1:14-CV-00532,

2014 U.S. Dist. LEXIS 83700, *8 (June 19, 2014, N.D. Ohio).

       Similarly, Plaintiff has no evidence to establish any claims against Defendant DeLong in

any capacity for failure to train supervise or discipline. See Frodge v. City of Newport, 501 F.

App'x 519, 532 (6th Cir. 2012). Even if Plummer or DeLong had violated Plaintiff’s

constitutional rights, Day’s supervisory liability claims would still fail, since mere “ratification”

of conduct by failing to investigate the incident and failing to discipline for making an invalid

arrest and using excessive force is insufficient to make supervisors liable for their subordinates'

conduct. Id. A plaintiff must present evidence that supervisors “‘did more than play a passive

role in the alleged violation.... Supervisory liability under § 1983 cannot attach where the

allegation of liability is based upon a mere failure to act.’” Id. (quoting Bass v. Robinson, 167

F.3d 1041, 1048 (6th Cir.1999)).

       To show a custom or practice of inaction in the face of unlawful conduct, Plaintiff would

have to present proof of a persistent pattern of unconstitutional conduct, and constructive notice

of that pattern. Winkler v. Madison Cty., 893 F.3d 877, 902-03 (6th Cir. 2018) (citing


                                                  21
D'Ambrosio, 747 F.3d at 387-88). But Day discusses only Saunder’s actions, and therefore

cannot establish a custom of deliberate indifference to the serious healthcare needs. See Gregory,

444 F.3d at 763 (“[A] plaintiff ‘cannot rely solely on a single instance’ to prove the existence of

an unconstitutional custom.” (quoting Thomas v. City of Chattanooga, 398 F.3d 426, 433 (6th

Cir. 2005))).

       Neither is there liability under § 1983 for failure to adequately train. To succeed on a

claim based on inadequate training, a plaintiff “must prove the following: (1) the training or

supervision was inadequate for the tasks performed; (2) the inadequacy was the result of the

municipality's deliberate indifference; and (3) the inadequacy was closely related to or actually

caused the injury.” See Ellis ex rel. Pendergrass v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700

(6th Cir. 2006).

       Day has no proof to show any inadequate training or supervision if a jury might find

deliberate indifference. There are “two situations justifying a conclusion of deliberate

indifference in claims of failure to train or supervise. ‘One is failure to provide adequate

training in light of foreseeable consequences that could result from a lack of instruction.... A

second type of...deliberate indifference is where the city fails to act in response to repeated

complaints of constitutional violations by its officers.’” Winkler v. Madison Cty., 893 F.3d 877,

902-03 (6th Cir. 2018) (quoting See Ellis ex rel. Pendergrass v. Cleveland Mun. Sch. Dist., 455

F.3d 690, 700-01 (6th Cir. 2006)); see also Brown v. Shaner, 172 F.3d 927, 931 (6th Cir. 1999)).

Because Day does not provide evidence of any previous instances where detainees have received

constitutionally inadequate healthcare, the second situation is not in play here, and Defendants’

motions will be granted.


                                                 22
Fourth Claim: Malicious Prosecution/Abuse of Process

       Plaintiff asserts this hyphenated claim against Sgt. DeLong in her individual capacity.

The Court will analyze each in order.

       To succeed on a malicious prosecution claim, [a p]laintiff must show that: “(1) a

prosecution was initiated against him and that the defendants participated in the decision; (2)

there was a lack of probable cause for the criminal prosecution; (3) the plaintiff suffered a

deprivation of liberty as a consequence of the legal proceeding; and (4) the criminal proceeding

was resolved in the plaintiff's favor.” Cheolas v. City of Harper Woods, 467 Fed. App’x 374, 378

(6th Cir. 2012). Such a claim fails, however, when either “there was probable cause to

prosecute, or when the defendant did not make, influence, or participate in the decision to

prosecute.” Taylor v. Streicher, 465 Fed. App’x 414, 421 (6th Cir. 2012).

       Plaintiff cannot satisfy three of the four elements required to succeed on a claim for

malicious prosecution. There is no evidence to demonstrate that DeLong participated in the

decision to prosecute Plaintiff. Additionally, the arrest was based on probable cause and the

criminal proceeding was not resolved in Plaintiff’s favor for the purposes of a malicious

prosecution claim.

       In order “to be liable for ‘participating’ in the decision to prosecute, the officer must

participate in a way that aids in the decision, as opposed to passively or neutrally participating.”

Hunt v. Wayne County, M.D. Tenn. No. 1-10-0035, 2012 WL 279482, *4 (Jan. 31, 2012). This

is true even for officers who “urge prosecution, but who have no effect on the probable cause

determination by the prosecutor.” Jorg v. City of Cincinnati, 145 Fed. App’x 143, 149 (6th Cir.

2005). Consequently, a defendant “cannot be held liable for malicious prosecution when they


                                                 23
did not make the decision to prosecute the plaintiff.” McKinley v. City of Mansfield, 404 F.3d

418, 444 (6th Cir. 2005); see also Kinkus v. Village of Yorkville, Ohio, 289 Fed. App’x 86, 91

(6th Cir. 2008) (Police officer who completed police report and signed criminal complaint form

could not be held liable because those documents were ultimately forwarded to the prosecutor

who made the decision to prosecute).

       Additionally, “a malicious prosecution claim cannot be maintained against an officer

based upon the mere fact that an officer provided truthful information to the prosecutor.”

McGuire v. Lewis, S.D. No. 1:12-cv-986, 2014 WL 1276168, *7 (March 27, 2014). “[S]o long

as the prosecutor has probable cause to believe that the accused committed an offense defined by

statute, the decision whether or not to prosecute, and what charge to file or bring before a grand

jury, generally rests entirely in his discretion.” Loza v. Mitchell, 766 F.3d 466, 495 (6th Cir.

2014) (citing Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978) (footnote omitted)).

       Here, Plaintiff alleges that DeLong “had criminal charges brought against Plaintiff,” and

“set in motion legal proceedings.” (ECF 127, PageID 141.) However, Plaintiff has no evidence

DeLong communicated with any prosecutor about the decision to bring charges against Plaintiff,

or that she expressed any opinion to prosecutors about whether she felt criminal charges against

Plaintiff were appropriate. (DeLong Aff. ¶ 21.)

       Ohio law forbids any act that hampers or impedes a public official in the performance of

the public official's lawful duties with purpose to prevent, obstruct, or delay any authorized act

within the public official's official capacity. Ohio Rev. Code § 2921.31. Because DeLong had

probable cause to arrest Plaintiff for violating Ohio Rev. Code § 2921.31, Plaintiff’s arrest does

not provide a basis for his claim of malicious prosecution. “Probable cause is generally defined


                                                  24
as a ‘fair probability’ that the individual to be arrested has either committed or intends to commit

a crime.” Huffer v. Bogan, 1:10-cv-312-HJW, 2011 WL 5037209, *11 (S.D. Ohio 2011).

Further, “‘the want of probable cause is the real gist of the [malicious prosecution] action.’” Id.,

quoting Harris v. United States, 422 F.3d 322, 328 (6th Cir. 2005). “Probable cause exists where

‘facts and circumstances within the officer's knowledge...are sufficient to warrant a prudent

person, or one of reasonable caution, in believing, in the circumstances shown, that the suspect

has committed, is committing, or is about to commit an offense.’” Mechler v. Hodges, S.D. Ohio

No. C-1-02-948, 2006 WL 2927253 *3 (October 11, 2006), quoting Michigan v. DeFillippo, 443

U.S. 31, 37 (1979). The existence of probable cause should be determined by the totality of the

circumstances, an analysis that includes a realistic assessment of the situation from a law

enforcement officer's perspective. Id.

       Pursuant to Ohio Rev. Code § 2921.31, it is unlawful for any individual to purposely

impede, obstruct, or delay a public official’s performance of official duties. The evidence in

this matter establishes that, when considering the totality of the circumstances on November 26,

2015, DeLong reasonably believed that Plaintiff violated this statute. While DeLong and

Wagner were attempting to investigate a serious car crash, Plaintiff repeatedly attempted to

access one of the vehicles involved in the crash; gave DeLong false information regarding his

whereabouts at the time of the collision; and required DeLong to speak to other witnesses to

determine whether Plaintiff’s account of what happened was accurate. (DeLong Aff. ¶ 17.)

Plaintiff also attempted to mislead DeLong by lying to her and showing her unrelated

information on his phone and calls that were made, as well as how he ended up at the scene of




                                                 25
the accident. (Id. at ¶¶ 11, 12.) There was a delay in the investigation that was the result of

misinformation that Plaintiff provided. Thus, DeLong had probable cause to arrest Plaintiff.

        A bench trial was held in Dayton Municipal Court on April 20, 2017, and Plaintiff was

found guilty of obstructing official business. (See Montgomery Municipal Court Docket for Case

No. 2016 CRB 01198 W5 ). However, Plaintiff moved for a new trial and the motion was

granted. The original judge recused herself, and a visiting judge was assigned. Ultimately, the

matter was dismissed upon a determination that a new trial date would not comply with

Plaintiff’s speedy trial rights.

        However, the mere fact that a case was dismissed against a defendant does not

necessarily mean that it was “resolved in a defendant’s favor” for the purposes of a claim for

malicious prosecution. “In addition to Ohio law, a number of federal cases also hold that a

plaintiff must plead and prove in a claim for malicious prosecution under § 1983 that criminal

proceedings were concluded in a manner indicative of a factual finding in favor of the accused.”

N. Aliakbarkhananfjeh v. Schramm, 194 F.3d 1311, *3 (6th Cir. 1999) (citing Torres v.

McLaughlin, 163 F.3d 169 (3d Cir. 1998); Washington v. Summerville, 127 F.3d 552 (7th Cir.

1997)); see also Ohnemus v. Thompson, 594 Fed. App’x 864, 866 (6th Cir. 2014) (affirming

dismissal of malicious prosecution claim by party whose criminal charge was dismissed upon

payment of restitution). “The termination must go to the merits of the accused’s professed

innocence for the dismissal to be ‘favorable’ to him.” Ohnemus at 867, citing Alcorn v. Gordon,

762 S.W.2d 809, 812 (Ky. Ct. App. 1988). “[I]n determining whether a dismissal is a

termination in favor of the accused, the court is not to consider whether the plaintiff is actually




                                                 26
innocent of the charges, but rather, whether the dismissal of the proceedings established his

innocence.” Ohnemus at 868, citing Restatement (Second) of Torts § 658 cmt. c (1977).

       Here, the dismissal of the criminal charges against Plaintiff was based on compliance

with his speedy trial rights, which is irrelevant to the veracity of the charges against him.

Because no aspect of the dismissal established that Plaintiff was innocent, the proceedings were

not terminated in his favor, as required to state a claim for malicious prosecution. Therefore,

Plaintiff cannot prevail on three of the four elements necessary to prevail on a claim of malicious

prosecution against Sgt. DeLong in her individual capacity.

Abuse of Process

       In order to prevail on a claim for abuse of process, a plaintiff must demonstrate: (1) that a

legal proceeding has been set in motion in proper form and with probable cause; (2) that the

proceeding has been perverted in order to attempt to accomplish an ulterior purpose for which it

was not designed; and (3) that damages resulted directly from the wrongful use of process. Cox

v. Oliver, 66 N.E.3d 1101, 1103 (Ohio App. 2016). “‘[T]here is no liability [for abuse of

process] where the defendant has done nothing more than carry out the process to its authorized

conclusion, even though with bad intentions.’” Broadnax v. Greene Credit Service, 118 Ohio

App.3d 881, 890 (Ohio App. 1997). Further, “’[i]n an abuse of process case, the improper

purpose usually takes the form of coercion to obtain a collateral advantage, not properly involved

in the proceeding itself, such as the surrender of property or the payment of money, by the use of

the process as a threat or a club.’” Id., citing Robb v. Chagrin Lagoons Yacht Club, Inc., 75 Ohio

St. 3d 264, 271 (1996). “‘Simply, abuse of process occurs where someone attempts to achieve

through use of the court that which the court is itself powerless to order.’” Id.


                                                 27
       Here, there is no evidence that DeLong had any ulterior motives when she placed

Plaintiff under arrest. She had never met him prior to November 26, 2015, nor did she have any

contact with Plaintiff after he was taken to Montgomery County Jail. (DeLong Aff. ¶ 22.)

Further, there is no evidence that DeLong arrested Plaintiff in order to further some ulterior

motive or purpose. Thus, DeLong is entitled to judgment in her favor with respect to Plaintiff’s

claim for abuse of process.

       Additionally, DeLong is entitled to immunity under Ohio Rev. Code § 2744 for

Plaintiff’s claims under state law for malicious prosecution, false arrest, and abuse of process.

Under Ohio law, DeLong is presumed immune from any state claims raised by Plaintiff, unless

that immunity is stripped by Ohio Rev. Code § 2744.03(A)(6). Cook v. Cincinnati, 103 Ohio

App.3d 80, 658 N.E.2d 814, 820 (1st Dist. 1995). Ohio Rev. Code § 2744.03(A)(6) provides

employees of political subdivisions with immunity, unless their acts fall within one of the

following exceptions: (a) the employee's acts or omissions were manifestly outside the scope of

the employee's employment or official responsibilities; (b) the employee's acts or omissions were

conducted with malicious purpose, in bad faith, or in a wanton or reckless manner; (c) liability is

expressly imposed upon the employee by a section of the Revised Code.

       For purposes of § 2744.03(A)(6)(b), “malicious purpose” is the willful and intentional

design to injure or harm another, generally seriously, through unlawful or unjustified conduct.

Jones v. Norwood, 1st Dist. No. C-120237, 2013-Ohio-350, ¶ 42. “Bad faith” evinces a

“dishonest purpose, conscious wrongdoing, the breach of a known duty through some ulterior

motive or ill will, as in the nature of fraud, or an actual intent to mislead or deceive another.” Id.

“Wanton misconduct” is “the failure to exercise any care toward those to whom a duty of care is


                                                  28
owed in circumstances in which there is great probability that harm will result.” Anderson v.

Massillon, 134 Ohio St.3d 380, 983 N.E.2d 266, 2012 WL 6198607, at paragraph three of the

syllabus. Finally, “[r]eckless conduct is characterized by the conscious disregard of or

indifference to a known or obvious risk of harm to another which is unreasonable under the

circumstances and substantially greater than negligent conduct.” Id. at paragraph four of the

syllabus, (adopting 2 Restatement of the Law 2d, Torts, § 500 (1965)).

        Here, Plaintiff sets forth no evidence to demonstrate DeLong acted with malicious

purpose, in bad faith, or in a wanton or reckless manner. The sole reason Plaintiff was arrested

was his obstruction of their investigation. (DeLong Aff. ¶ 15). DeLong did not have any prior

contact with Plaintiff, nor is there any evidence to suggest that Plaintiff’s arrest was based on a

“dishonest purpose.” Further, based on Plaintiff’s behavior at the scene of the crash, DeLong

did not have any reason to believe that harm would result by taking Plaintiff to jail, or that there

was any risk of harm to Plaintiff at all, especially since Plaintiff specifically refused all offers of

medical treatment. (Hilvers Aff. ¶ 6).

        Similarly, with respect to the City of Trotwood, [d]etermining whether a political

subdivision is immune from liability...involves a three-tiered analysis.” Lambert v. Clancy, 125

Ohio St.3d 231, 927 N.E.2d 585, 2010-Ohio-1483, at ¶ 8. “The starting point is the general rule

that political subdivisions are immune from tort liability[.]” Shalkhauser v. Medina, 148 Ohio

App.3d 41, 772 N.E.2d 129, 2002-Ohio-222, at ¶ 14. Under § 2744.02(A)(1), “a political

subdivision is not liable in damages in a civil action for injury, death, or loss to person or

property allegedly caused by any act or omission of the political subdivision...in connection with

a governmental or proprietary function.” At the second tier, this comprehensive immunity can


                                                   29
only be abrogated pursuant to one of the five exceptions set forth at Ohio Rev. Code §

2744.02(B). Shalkhauser, at ¶ 16. “Finally, immunity lost to one of the Ohio Rev. Code §

2744.02(B) exceptions may be reinstated if the political subdivision can establish one of the

statutory defenses to liability set forth in Ohio Rev. Code § 2744.03.” Id., see Ohio Rev. Code §

2744.03(A).

        The City of Trotwood is a political subdivision and the provision of police services is a

governmental function. Ohio Rev. Code 2744.01(B)(2)(a). Further, none of the exceptions to

immunity set forth in Ohio Rev. Code § 2744.02(A) are applicable to the facts in this case.

Even if DeLong acted negligently, the provision or non-provision of police services is

specifically designated a governmental function under Ohio Rev. Code § 2744.01(C)(2)(a). As

such, the City of Trotwood is immune from any state law claims.

        Fifth Claim4: False Arrest

        Plaintiff asserts this claim apparently against all Defendants, as it is asserted, “jointly and

severally, forcibly and without probable cause, falsely arrested the Plaintiff initially and for a

period of five (5) days thereafter, restraining Plaintiff of his liberty.” Plaintiff does not specify

whether he brings his claim for false arrest under federal law or state law. In a false arrest claim

brought under 42 U.S.C. § 1983, a plaintiff must prove that the arresting officer lacked probable

cause to arrest the plaintiff. Voyticky v. Vill. of Timberlake, Ohio, 412 F.3d 669, 677 (6th Cir.

2005) (citation omitted). False arrest is not a continuing tort, thus, any Defendants who did not

arrest Plaintiff, cannot be held liable for false arrest. See McCune v. City of Grand Rapids, 842




4 The Amended Complaint incorrectly lists this as the “Sixth Cause of Action.”

                                                       30
F.2d 903, 905-06 (6th Cir. 1988) (arrestee’s cause of action accrued on the date of arrest;

wrongful arrest and wrongful incarceration do not constitute a continuing tort).

        Under federal law, an officer has probable cause if there is a fair probability that the

suspect has either committed or intends to commit a crime.” Northrop v. Trippett, 265 F.3d 372,

379 (6th Cir. 2001). “[T]he making of an unsworn false oral statement to a public official with

the purpose to mislead, hamper or impede the investigation of a crime is punishable conduct

within the meaning of Ohio Rev. Code §§ 2921.13(A)(3) and 2921.31(A).” State v. Lazzaro, 76

Ohio St.3d 261, 667 N.E.2d 384 (1996). Plaintiff falsely stated multiple times to Sgt. DeLong

that he was not a passenger in the vehicle in which he and Trigg were riding, and Plaintiff’s

statements did in fact impede and prolong Sgt. DeLong’s investigation. See Day Crim. Trial Tr.

(Ex. C) at 22:2-27:17. As such, Sgt. DeLong and Officer Wagner had probable cause to arrest

Plaintiff.

        Plaintiff’s false arrest claim under state law also fails. “Under Ohio law, the tort of false

arrest is essentially the same as false imprisonment.” Rogers v. Barbera, 170 Ohio St. 241, 243

(1960) (citation omitted). “A claim for false arrest is indistinguishable from a claim for false

imprisonment in its essential elements-each claim requires proof that one was intentionally

confined within a limited area, for any appreciable time, against his will and without lawful

justification.” Watenza v. Dayton, No. 21984, 2008 WL 501479, ¶ 48 (Ohio App. 2008), citing

Evans v. Smith, 646 N.E.2d 217 (Ohio App. 1994) (citing Feliciano v. Kreiger, 362 N.E.2d 646

(Ohio 1977)). “Thus, ‘to succeed on a claim of false arrest or imprisonment, a plaintiff must

establish that the defendants were without legal authority to arrest and detain him and that the

detention was not accomplished pursuant to accepted legal procedures.’” Id., citing Krantz v.


                                                  31
City of Toledo Police Dept., 365 F .Supp. 2d 832, 837 (N.D. Ohio 2005) (citing McFinley v.

Bethesda Oak Hosp., 607 N.E.2d 936 (Ohio App. 1992)).

       Here, Plaintiff was detained lawfully, and his detention was accomplished pursuant to

accepted legal procedures. Moreover, DeLong and Wagner had probable cause to arrest

Plaintiff for obstruction of official business. Accordingly, Plaintiff’s claim for false arrest fails.

       Qualified Immunity

       Qualified immunity attaches when an official's conduct “‘does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.’”

White v. Pauly, -- U.S. ---, 137 S. Ct. 548, 551, citing Mullenix v. Luna, 577 U.S., at –––– – ––––

, 136 S. Ct. 305, 308 (2015). Here, even if Plaintiff had sufficiently pled a federal constitutional

violation, Defendants DeLong and Wagner are entitled to qualified immunity because they are

not alleged to have violated clearly established constitutional rights of which a reasonable officer

would have known.

       While the Supreme Court’s case law “‘do[es] not require a case directly on point’” for a

right to be clearly established, “‘existing precedent must have placed the statutory or

constitutional question beyond debate.’” Id., at ––––, 136 S. Ct., at 308. A plaintiff must

identify a case with a similar fact pattern that would have given “fair and clear warning to

officers” about what the law requires. Arrington-Bey v. City of Bedford Heights, Ohio, 858 F.3d

988, 993 (6th Cir. 2017), cert. denied, 138 S. Ct. 738, (2018) (citing White v. Pauly, ––– U.S. ––

––, 137 S. Ct. 548, 552, 196 L.Ed.2d 463 (2017) (quotation omitted). In other words, immunity

protects “‘all but the plainly incompetent or those who knowingly violate the law.’” Ibid.

“[C]learly established law” should not be defined “at a high level of generality.” Ashcroft v. al-


                                                  32
Kidd, 563 U.S. 731, 742, 131 S. Ct. 2074 (2011). The clearly established law must be

“particularized” to the facts of the case. Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct.

3034 (1987). Otherwise, “[p]laintiffs would be able to convert the rule of qualified

immunity...into a rule of virtually unqualified liability simply by alleging violation of extremely

abstract rights.” Id., at 639, 107 S. Ct. 3034.

       Here, DeLong and Wagner attempted to provide Plaintiff with medical treatment, if

necessary. (DeLong Aff. ¶ 19; Wagner Aff. ¶ 8.) However, Plaintiff signed a waiver refusing

medical treatment and DeLong and Wagner respected his right to do so. (Hilvers Aff. ¶ 6.)

Moreover, Plaintiff was able to walk throughout the crash scene and gave multiple statements to

DeLong immediately after the crash. (DeLong Aff. ¶¶ 10-13; Wagner Aff. ¶ 6.) Based upon this

evidence, neither DeLong nor Wagner were plainly incompetent when they took Plaintiff into

custody for obstructing their investigation of a car accident. Therefore, DeLong and Wagner are

entitled to qualified immunity.

       As under federal law, an arrest based on probable cause defeats both a false arrest or a

false imprisonment claim under Ohio law. Radvansky v. City of Olmstead Falls, 395 F.3d 291,

315 (6th Cir. 2005). Because Plaintiff’s arrest was based on probable cause, Plaintiff’s false

arrest claim also fails under Ohio law.

       Further, Defendants are entitled to political subdivision immunity under Ohio Rev. Code

§ 2744 against Plaintiff’s false arrest claims. Because Plaintiff’s claims are against Sheriff

Plummer and the Board of County Commissioners in their official capacities, they are claims

against the County. See Chesher v. Neyer, 477 F.3d 784, 796-97 (6th Cir. 2007). A county is

entitled to political subdivision immunity against claims of false arrest. See Frazier v. Clinton


                                                  33
Cty. Sheriff's Office, 12th Dist. Clinton No. CA2008-04-015, 2008-Ohio-6064, ¶ 33 (county

sheriff’s office was entitled to immunity against false arrest and false imprisonment claims under

Ohio Rev. Code § 2744.01, because provision of police services and enforcement of the laws are

governmental functions, and none of the exceptions under Ohio Rev. Code § 2744.02(B)

applied).

Plaintiff’s Motion for Summary Judgment

       Plaintiff has moved for summary judgment on his claims for violations of constitutional

rights under 42 U.S.C. § 1983, for medical malpractice, for malicious prosecution, or for false

arrest, asserting that Day is entitled to judgment on these claims as a matter of law. ECF 91.

The Court having determined summary judgment is appropriate against Plaintiff on all of these

claims except deliberate indifference, upon which there is a genuine issue of material fact,

Plaintiff’s motion, ECF 91, will be denied.

Conclusion

       Because justice so requires, Defendants’ Jack Saunders, EMT and NaphCare, Inc. Motion

to Grant the Amendment of the Deposition Transcript of Jack Saunders to Include an Errata Sheet,

ECF 87, is GRANTED.

       Because Dr. Paley’s testimony comports with Fed. R. Evid. 702, and is likely to assist a

finder of fact Defendant NaphCare Inc., and Defendant Jack Saunders’s Motion to Strike Certain

Portions of Testimony of Plaintiff's Expert Witness Jonathan Paley, M.D. ECF 86, is DENIED.

       Because Day has evidence that could cause a reasonable juror to conclude that

Defendant Jack Saunders and NaphCare violated a standard of care recognized by the medical

community and that the failure to meet that standard of care proximately caused injury to Day,


                                                34
Day and NaphCare’s Motion for Summary Judgment, ECF 89, is DENIED, on Day’s claim for

Medical Negligence.

       Because whether analyzed under the Fourth or Fourteenth Amendment, a genuine issue of

material fact exists with regard to Plaintiff’s claim for deliberate indifference against Defendant

Jack Saunders he is not entitled to summary judgment on this claim. Saunders could have

arranged for follow up with a care provider and a reasonable juror could find that he did not

sufficiently do so. Moreover, a reasonable juror could conclude that NaphCare had a policy not

to send an inmate to the hospital except for “life threatening” injuries. Thus, Day and NaphCare’s

Motion for Summary Judgment, ECF 89, is DENIED, on Day’s claim for deliberate indifference

in violation of 42 U.S.C. § 1983.

       Because Day may be able to establish that NaphCare Inc. may have had a policy that

could constitute deliberate indifference to the serious healthcare needs of detainees at the jail and

that the County could be liable for a constitutional deprivation caused by the policy, the Motion

for Summary Judgment by Defendant Montgomery County Board of Commissioners and

Defendant Phil Plummer, ECF 93, is DENIED with regard to this § 1983 claim, but GRANTED

in other respects. Motion for Summary Judgment by Plaintiff Jeffrey Day, ECF 91, is

DENIED.

       Because there is no evidence to demonstrate that DeLong participated in the decision to

prosecute Plaintiff, and because the arrest was based on probable cause and the criminal

proceeding was not resolved in Plaintiff’s favor for the purposes of a malicious prosecution claim,

summary judgment is GRANTED in favor of Defendants on Day’s malicious prosecution claim.

Because there is no evidence that DeLong had any ulterior motives when she placed Plaintiff under


                                                 35
arrest, and because there is no evidence that DeLong arrested Plaintiff in order to further some

ulterior motive or purpose, DeLong is GRANTED summary judgment in her favor with respect

to Plaintiff’s claim for abuse of process. Because DeLong and Wagner had probable cause to

arrest Plaintiff for obstruction of official business. DeLong and Wagner are GRANTED summary

judgment on Day’s claim for false arrest. Moreover, because the Court has found that DeLong

and Wagner are entitled to qualified immunity and the City of Trotwood is immune from any state

law claims, Motion for Summary Judgment by Defendant City of Trotwood, Ohio, Defendant Kim

DeLong, and Defendant Officer Kevin Wagner, ECF 92, is GRANTED.

       The individual John and Jane Doe defendants are DISMISSED.

       Jeffery Day, NaphCare Inc. and Jack Saunders are to prepare for trial on Day’s claims for

medical negligence. Day, NaphCare Inc., Saunders and Montgomery County are to prepare for

trial on Day’s claim for deliberate indifference.

       DONE and ORDERED in Dayton, Ohio, this Wednesday, January 9, 2019.




                                                               s/Thomas M. Rose

                                                         _____________________________________
                                                                             THOMAS M. ROSE
                                                              UNITED STATES DISTRICT JUDGE




                                                    36
